GRESHAM, Circuit Judge.
These cases involved the question whether leaf tobacco scraps are dutiable at 40 cents per pound, under paragraph 244 of the tariff act of 1890, or at the rate of 10 *819per cent, ad valorem, under paragraph. 472 of the same act, as “waste,” or at 'the same rate of per cent., under section 4 of the act, as “unemimerated, unmanufactured” goods. The duty was assessed in each case under paragraph 244. The assessments v/ere paid under protest. The board of general appraisers affirmed the collector’s rulings. The importers appealed. The circuit court affirmed the decisions of the board, and the importers prosecuted these appeals. The board of general appraisers found that the merchandise was “leaf tobacco sera,]),” “tobacco cuttings,” and “swaps and cuttings from Havana tobacco.” in the manufacture of cigars, scraps are cut or broken from the wrappers and fillings, which are put aside, not as waste, but to be used in the manufacture of snuff, cigarettes, and cheaper cigars. This was the character of the merchandise in question. Paragraph 242 of the tobacco schedule provides that leaf tobacco suitable for cigar wrappers, if not stemmed, shall be subject to a duty of $2 per pound, and, if stemmed, $2.75 per pound; and paragraph 243 provides that all other tobacco in leaf, unmanufactured, and not stemmed, shall be subject to a duty of 35 cents per pound, and, if stemmed, 50 cents per pound. It will be observed that 'those -two paragraphs embrace all leaf tobacco, both stemmed and unstemmed. Section 244 reads: “Tobacco, manufactured, of all descriptions, not specially enumerated or provided for in this act, forty cents per pound.” Snuff, cigars, cigarettes, and cheroots are covered by other paragraphs. It appears to have been the intention of congress to cover by the tobacco schedule all kinds of tobacco,“-manufactured and unmanufactured. The scrap tobacco in question is saved as valuable merchandise-. It is a known article of commerce. Paragraph 244 was doubtless intended to embrace tobacco of all descriptions, not especially enumerated in the act. Scrap tobacco is tobacco which has been partially manufactured, and manufactured tobacco, of all descriptions, not elsewhere specially enumerated in the act, is covered by paragraph 244 The judgment of the circuit court is affirmed.